UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 19, 2013 General Electric Company (Exact name of registrant as specified in its charter) New York 001-00035 14-0689340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(203) 373-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 19, 2013, General Electric Company (the “Company”) issued a press release setting forth GE’s first-quarter 2013 earnings. A copy of GE’s press release is being furnished as Exhibit 99 and hereby incorporated by reference. The information furnished pursuant to this Item 2.02, including Exhibit 99, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Exchange Act. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is being furnished as part of this report: Exhibit Description 99Press release, dated: April 19, 2013, issued by General Electric Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Electric Company (Registrant) Date: April 19, 2013 /s/ Brackett B. Denniston III Brackett B. Denniston III Senior Vice President, General Counsel and Secretary
